Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bob Conley on 5/4/2021.

The application has been amended as follows: 

1-7.	(Canceled)

(Currently Amended) An apparatus, comprising:
a grill including a body terminating in an upper rim, the upper rim including a rolled lip having an exterior surface and an interior surface, the rolled lip forming a downwardly-facing recess; 
a side table including an upper surface, a lower surface located opposite the upper surface of the side table, and a side surface extending between the upper and lower surfaces of the side table, the side surface facing toward the body of the grill; and
a clamp removably coupling the side table to the grill, the clamp including:
a base member having a lateral portion and a flange portion, the lateral portion having a first end, a second end located opposite the first end of the lateral portion, a planar upper surface extending between the first and second ends of the lateral portion, a planar lower surface located opposite the planar upper surface of the lateral portion and extending between the first and second ends of the lateral portion, a first opening extending through the planar upper and planar lower surfaces of the lateral portion, and a second opening extending through the planar upper 
a hanger member having a base portion, a vertical portion, and a hook portion, the base portion having a first end, a second end located opposite the first end of the base portion, a planar upper surface extending between the first and second ends of the base portion, a planar lower surface located opposite the planar upper surface of the base portion and extending from the first end of the base portion to the end of the base portion, and a first opening extending through the planar upper and planar lower surfaces of the base portion, the first opening of the base portion being aligned with the first opening of the lateral portion, an entirety of the planar lower surface of the base portion contacting a portion of the planar upper surface of the lateral portion, the vertical portion extending upwardly from the second end of the base portion, the hook portion extending inwardly from the vertical portion toward the grill, the hook portion having an interior surface contacting the exterior surface of the rolled lip;
a first fastener extending through the first opening of the lateral portion and the first opening of the base portion, the first fastener coupling the base portion of the hanger member to the lateral portion of the base member; and
a second fastener extending through the second opening, the second fastener coupling the side table to the lateral portion of the base member.

(Currently Amended) The apparatus of claim 1, wherein the first end of the base portion of the hanger member is located between the first and second openings of the 

(Previously Presented) The apparatus of claim 1, wherein the first end of the base portion of the hanger member is located between the side surface of the side table and the rolled lip of the grill.

(Previously Presented) The apparatus of claim 1, wherein the first end of the base portion of the hanger member is located between the side surface of the side table and the upper rim of the grill.

(Previously Presented) The apparatus of claim 1, wherein the first end of the base portion of the hanger member is located between the side surface of the side table and the body of the grill.

(Previously Presented) The apparatus of claim 1, wherein the lower surface of the side table contacts the upper surface of the lateral portion of the base member. 

(Canceled)

(Previously Presented) The apparatus of claim 1, wherein a curvature of the interior surface of the hook portion complements a curvature of the exterior surface of the rolled lip.

(Previously Presented) The apparatus of claim 1, wherein the first fastener includes a bolt and a wing nut, and wherein the hanger member is rotatable about the bolt relative to the base member in response to the wing nut being loosened on the bolt while the side table is coupled to the lateral portion of the base member and while the upper edge of the flange portion of the base member extends into the downwardly-facing recess of the rolled lip of the grill.  

(Previously Presented) The apparatus of claim 1, wherein the side table includes a bore located along and extending into the lower surface of the side table, and wherein the second fastener extends into the bore.

(Currently Amended) An apparatus configured to be coupled to a grill, the grill including a body terminating in an upper rim, the upper rim including a rolled lip having an exterior surface and an interior surface, the rolled lip forming a downwardly-facing recess, the apparatus comprising:

a clamp coupled to the side table and configured to removably couple the side table to the grill, the clamp including:
a base member having a lateral portion and a flange portion, the lateral portion having a first end, a second end located opposite the first end of the lateral portion, a planar upper surface extending between the first and second ends of the lateral portion, a planar lower surface located opposite the planar upper surface of the lateral portion and extending between the first and second ends of the lateral portion, a first opening extending through the planar upper and planar lower surfaces of the lateral portion, and a second opening extending through the planar upper and planar lower surfaces of the lateral portion, the flange portion extending upwardly from the second end of the lateral portion, the flange portion terminating in an upper edge, the upper edge configured to extend into the downwardly-facing recess;
a hanger member having a base portion, a vertical portion, and a hook portion, the base portion having a first end, a second end located opposite the first end of the base portion, a planar upper surface extending between the first and second ends of the base portion, a planar lower surface located opposite the planar upper surface of the base portion and extending from the first end of the base portion to the end of the base portion, and a first opening extending through the planar upper and planar lower surfaces of the base portion, the first opening of the base portion being aligned with the first opening of the lateral portion, an entirety of the planar lower surface of the base portion contacting a portion of the planar upper surface of the lateral portion, the vertical portion extending upwardly from the second end of the base portion, the hook portion extending inwardly from the vertical portion toward the grill, the hook portion having an interior surface configured to contact the exterior surface of the rolled lip;

a second fastener extending through the second opening, the second fastener coupling the side table to the lateral portion of the base member.

(Currently Amended) The apparatus of claim 18, wherein the first end of the base portion of the hanger member is located between the first and second openings of the 

(Previously Presented) The apparatus of claim 18, wherein the first end of the base portion of the hanger member is configured to be located between the side surface of the side table and the rolled lip of the grill when the side table is coupled to the grill via the clamp.

(Canceled)

(Previously Presented) The apparatus of claim 18, wherein the first fastener includes a bolt and a wing nut, and wherein the hanger member is rotatable about the bolt relative to the base member in response to the wing nut being loosened on the bolt while the side table is coupled to the lateral portion of the base member.

(Currently Amended) A clamp configured to removably couple a side table to a grill, the grill including a body terminating in an upper rim, the upper rim including a rolled lip having an exterior surface and an interior surface, the rolled lip forming a downwardly-facing recess, the side table including an upper surface, a lower surface located opposite the upper surface of the side table, and a side surface extending between the upper and lower surfaces of the side table, the side surface configured to face toward the body of the grill, the clamp comprising:

a hanger member having a base portion, a vertical portion, and a hook portion, the base portion having a first end, a second end located opposite the first end of the base portion, a planar upper surface extending between the first and second ends of the base portion, a planar lower surface located opposite the planar upper surface of the base portion and extending from the first end of the base portion to the end of the base portion, and a first opening extending through the planar upper and planar lower surfaces of the base portion, the first opening of the base portion being aligned with the first opening of the lateral portion, an entirety of the planar lower surface of the base portion contacting a portion of the planar upper surface of the lateral portion, the vertical portion extending upwardly from the second end of the base portion, the hook portion configured to extend inwardly from the vertical portion toward the grill, the hook portion having an interior surface configured to contact the exterior surface of the rolled lip;
a first fastener extending through the first opening of the lateral portion and the first opening of the base portion, the first fastener coupling the base portion of the hanger member to the lateral portion of the base member; and
a second fastener extending through the second opening, the second fastener configured to couple the side table to the lateral portion of the base member.

(Currently Amended) The clamp of claim 23, wherein the first end of the base portion of the hanger member is located between the first and second openings of the 

(Previously Presented) The clamp of claim 23, wherein the first end of the base portion of the hanger member is configured to be located between the side surface of the side table and the rolled lip of the grill when the side table is coupled to the grill via the clamp.

(Canceled)

(Previously Presented) The clamp of claim 23, wherein the first fastener includes a bolt and a wing nut, and wherein the hanger member is rotatable about the bolt relative to the base member in response to the wing nut being loosened on the bolt while the side table is coupled to the lateral portion of the base member.

(Canceled) 

(Canceled)    

30.	(Previously Presented) The apparatus of claim 16, wherein the wing nut is located below the planar lower surface of the lateral portion.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record teaches or suggests an apparatus with all of the limitations of independent claims 8, 18, or 23, particularly the limitations directed to the particular configuration of the surfaces as set forth in the claim. Therefore, these limitations, when combined with every other limitation of the claim, distinguish the claims from the prior art. Claims 9-13, 15-17, 19, 20, 22, 24, 25, 27, and 30 are allowable at least because they depend from allowable independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309.  The examiner can normally be reached on Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOGAN P JONES/Examiner, Art Unit 3762                                                                                                                                                                                                        
/JORGE A PEREIRO/Primary Examiner, Art Unit 3799